Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. The finality of the Office Action issued 7/14/2021 is withdrawn.
2. Claims 1, 2, 10, 11, 14, 18 were amended via After-Final Consideration Pilot submission of 1/13/2022, which is herein indicated to be entered. Claims 19-30 are canceled. New claim 31 is added. 
Claims 1-18, 31 are under consideration.

Information Disclosure Statement
3. The information disclosure statement (IDS) was submitted on 8/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4. (previous objection, withdrawn) Claims 1, 11, 18 were objected to because of informalities.
Applicant contends: the claims are amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112
previous rejection, withdrawn) Claims 10, 14 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-ATA 35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: the claims are amended.
In view of applicant’s amendments, the rejection is withdrawn.

EXAMINER'S AMENDMENT
6. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Oyvind Dahle on 2/10/2022 (See also the PTO-413B: Examiner-Initiated Interview Summary).
The application has been amended as follows: 

2. (Currently Amended) The method of claim 1, wherein the ratio of the concentration of the quaternary ammonium compound to nonionic surfactant (w/w) is:
(a) selected from the group consisting of about 2:1, about 1:1, about 1:2, about 1:3, about 1:4, about 1:5, about 1:6, about 1:7, about 1:8, about 1:9, about 1:10, about 1:11, about 1:12, about 1:13, about 1:14, about 1:15, about 1:16, about 1:17, about 1:18, about 1:19, about 1:20, about 1:21, about 1:22, about 1:23, about 1:24, about 1:25, about 1:26, and about 1:27; and/or
(b) 

(c) 
(d) 
(e) 

11. (Currently Amended) The method of claim 1, wherein the quaternary ammonium compound is: 
(a) 

(b) 
(c) 
(d) 
(e) 
(f) 
(g) 
(h) 
(i) 
(j) 

14. (Currently Amended) The method of claim 1, wherein: 
(a) the nonionic surfactant is: 
(i) selected from the group consisting of a poloxamer surfactant, polysorbate surfactant, nonoxynol-9, and any combination thereof; and/or 
(ii) selected from the group consisting of polysorbate 20, polysorbate 21, polysorbate 40, polysorbate 60, polysorbate 61, polysorbate 65, polysorbate 80, polysorbate 81, and polysorbate 85; and/or 
(iii) selected from the group consisting of poloxamer 407, poloxamer 101, poloxamer 105, poloxamer 108, poloxamer 122, poloxamer 123, poloxamer 124, poloxamer 181, poloxamer 182, poloxamer 183, poloxamer 184, poloxamer 185, poloxamer 188, poloxamer 212, poloxamer 215, poloxamer 217, poloxamer 231, Poloxamer 234, poloxamer 235, poloxamer 237, poloxamer 238, poloxamer 282, poloxamer 284, poloxamer 288, poloxamer 331, poloxamer 333, poloxamer 334, poloxamer 335, poloxamer 338, poloxamer 401, poloxamer 402, poloxamer 403, poloxamer 408, poloxamer 105 Benzoate, and poloxamer 182 Dibenzoate; and/or 

(b) the organic solvent: 
(i) comprises a C1-C12 alcohol, diol, or triol, a dialkyl phosphate, a trialkyl phosphate or a combination thereof; and/or 
(ii) comprises an alcohol selected from the group consisting of ethanol, isopropyl alcohol, glycerol or a combination thereof; and/or 
(c) the oil:
(i) comprises soybean oil, mineral oil, avocado oil, squalene oil, olive oil, canola oil, corn oil, rapeseed oil, safflower oil, sunflower oil, fish oils, flavor oils, cinnamon bark, coconut oil, cottonseed oil, flaxseed oil, pine needle oil, silicon oil, essential oils, water insoluble vitamins, other plant oil, or a combination thereof; and/or 
(ii) comprises soybean oil.

Reasons for Allowance
7. The following is an examiner’s statement of reasons for allowance: the method as recited in claim 1 is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8. Claims 1-18, 31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648